Name: Council Directive 85/573/EEC of 19 December 1985 amending Directive 77/436/EEC on the approximation of the laws of the Member States relating to coffee extracts and chicory extracts
 Type: Directive
 Subject Matter: marketing;  European Union law;  plant product
 Date Published: 1985-12-31

 Avis juridique important|31985L0573Council Directive 85/573/EEC of 19 December 1985 amending Directive 77/436/EEC on the approximation of the laws of the Member States relating to coffee extracts and chicory extracts Official Journal L 372 , 31/12/1985 P. 0022 - 0024 Finnish special edition: Chapter 13 Volume 15 P. 0011 Spanish special edition: Chapter 13 Volume 19 P. 0049 Swedish special edition: Chapter 13 Volume 15 P. 0011 Portuguese special edition Chapter 13 Volume 19 P. 0049 COUNCIL DIRECTIVE of 19 December 1985 amending Directive 77/436/EEC on the approximation of the laws of the Member States relating to coffee extracts and chicory extracts ( 85/573/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 100 thereof , Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling , presentation and advertising of foodstuffs for sale to the ultimate consumer (1) , as amended by the Act of Accession of Greece , and in particular the second paragraph of Article 20 thereof , Having regard to the proposal from the Commission (2) , Having regard to the opinion of the European Parliament (3) , Having regard to the opinion of the Economic and Social Committee (4) , Whereas on the basis of technical progress and the need to improve the price/quality ratio of the products and to protect them from the risk of unfair competition from similar products manufactured in third countries , it is desirable to abolish any requirements as to the minimum quantity of raw coffee and the maximum content of insoluble substances used in coffee extract and to reduce the minimum dry-matter content required for coffee extract and chicory extract ; Whereas it is also desirable , in view of developments in the industry , to provide for the existence of a concentrated product in the case of chicory extract ; Whereas Directive 77/436/EEC (5) as amended by the Act of Accession of Greece should therefore be amended , HAS ADOPTED THIS DIRECTIVE : Article 1 Directive 77/436/EEC is hereby amended as follows : 1 . The second indent of Article 3 (2) shall be deleted . 2 . Article 4 shall be replaced by the following : " Article 4 Products in solid or in paste form referred to in Article 1 , when put up in individual packages of a nominal weight of more than 25 g but not exceeding 10 kg , shall be offered for retail sale in packages of the following nominal weights only : 50 g , 100 g , 200 g , 250 g ( for mixtures of coffee and chicory extracts only and for coffee extracts intended exclusively for use in automatic vending machines ) , 300 g ( for coffee extracts only ) , 500 g , 750 g , 1 kg , 1,5 kg , 2 kg , 2,5 kg , 3 kg and multiples of a kilogram . " 3 . Article 6 shall be replaced by the following : " Article 6 1 . Directive 79/112/EEC shall apply in accordance with the following conditions to the products defined in the Annex to this Directive where they are intended to be supplied without further processing to the ultimate consumer : ( 1 ) ( a ) The name under which a product is sold , as referred to in Article 5 of Directive 79/112/EEC , shall be the description applied to the products concerned pursuant to Article 5 of this Directive ; ( b ) It may be supplemented by the term " concentrated " : ( i ) in the case of the product defined in point 1 ( c ) of the Annex , provided that the coffee-based dry matter content is more than 25 % by weight , ( ii ) in the case of the product defined in point 2 ( c ) of the Annex , provided that the chicory-based dry matter content is more than 45 % by weight . ( 2 ) The following particulars , in addition to those specified in Article 3 of Directive 79/112/EEC , shall be compulsory on the labelling : ( a ) the term " decaffeinated " in the case of the products defined in point 1 of the Annex provided that the anhydrous caffeine content does not exceed 0,3 % by weight of the coffee-based dry matter ; ( b ) in the case of the products defined in points 1 ( c ) and 2 ( c ) of the Annex : ( i ) the term " roasted with sugar " if the extract is obtained from the raw material roasted with sugar , ii ) the terms " with sugar " , " preserved with sugar " or " with added sugar " if the sugar has been added to the raw material after roasting . Where sugars of types other than sucrose are used this must be stated instead of the term " sugar " ; ( c ) the minimum coffee-based dry matter content , expressed as a percentage by weight of the finished product , in the case of the products defined in point 1 ( b ) and ( c ) of the Annex ; ( d ) the minimum chicory-based dry matter content , expressed as a percentage by weight of the finished product , in the case of the products defined in point 2 ( b ) and ( c ) of the Annex . ( 3 ) The particulars mentioned in point ( 2 ) ( a ) and ( b ) above shall appear in the same field of vision as those mentioned in Article 11 ( 3 ) ( a ) of Directive 79/112/EEC . 2 . The labelling of the products defined in the Annex where they are not intended to be supplied to the ultimate consumer shall include only the following compulsory information : - the name under wich the product is sold , as specified in paragraph 1 ( 1 ) ( a ) , - the nominal net quantity in units of mass or volume , except in the case of products put up for sale in bulk , - a means of identifying the batch , - the name or business name and address of the manufacturer or packager , or of a seller established within the Community . The particulars listed in the first subparagraph shall appear on the packaging or a label affixed to it , or on an accompanying document . " 4 . The Annex shall be replaced by the following : " ANNEX DESCRIPTIONS AND DEFINITIONS OF THE PRODUCTS 1 . Coffee extracts to which this Directive applies ( a ) " Soluble coffee " , " instant coffee " , " dried coffee extract " or " dried extract of coffee " means coffee extract in powder , granular , flake , cube or other solid form , of which the coffee-based dry matter content is not less than 95 % by weight . This product may not contain any substances other than those derived from its extraction . ( b ) " Coffee extract paste " means coffee extract , in paste form , of wich the coffee-based dry matter content is not more than 85 % and not less than 70 % by weight . This product may not contain substances other than those derived from its extraction . ( c ) " Liquid coffee extract " means coffee extract in liquid form , of wich the coffee-based dry matter content is not more than 55 % but greater than 15 % by weight . This product may not contain any substances other than those derived from its extraction . However , it may contain edible sugars , whether or not roasted , in a proportion not exceeding 12 % by weight . 2 . Chicory extracts to which this Directive applies ( a ) " Dried chicory extract " or " soluble chicory " or " instant chicory " means chicory extract in powder , granular , flake , cube or other solid form , the chicory-based dry matter content of which is not less than 95 % by weight . This product may not contain any substances other than those derived from its extraction . Substances wich are not derived from chicory may not exceed 1 % . ( b ) " Chicory extract paste " means chicory extract in paste form , of which the chicory-based dry matter content is not more than 85 % and not less than 70 % by weight . This product may not contain any substances other than those derived from its extraction . Substances which are not derived from chicory may not exceed 1 % . ( c ) " Liquid chicory extract " means chicory extract in liquid form , of which the chicory-based dry matter content is less than 55 % but greater than 25 % by weight . This product may not contain any substances other than those derived from its extraction . It may , however , contain sugars in a proportion not exceeding 35 % by weight . " Article 2 Member States shall take the measures necessary to comply with this Directive so as to permit , not later than 1 January 1987 , trade in products complying with this Directive and prohibit from 1 July 1988 trade in products which do not comply with this Directive . They shall forthwith inform the Commission thereof . Article 3 This Directive is addressed to the Member States . Done at Brussels , 19 December 1985 . For the Council The President M. FISCHBACH (1) OJ No L 33 , 8 . 2 . 1979 , p. 1 . (2) OJ No C 90 , 31 . 3 . 1984 , p. 5 . (3) OJ No C 46 , 18 . 2 . 1985 , p. 93 . (4) OJ No C 248 , 17 . 9 . 1984 , p. 19 . (5) OJ No L 172 , 12 . 7 . 1977 , p. 20 .